Title: To George Washington from Robert Dinwiddie, 12 June 1756
From: Dinwiddie, Robert
To: Washington, George



Sir.
Williamsburg June 12th 1756

I have read over Yr Memo. & observe thereon; I cannot advise how the Virga Regiment will be compleated if the Draughts from the Militia do not answer that End; but must here observe, if the Officers had perform’d their Engagements the Regiment wou’d have been in good Order, their Neglect & Breach of Promise is a great Loss to the Country.

The Scheme of forming the Regiment into two Battallions is very agreeable if compleated to a proper Number, but till I know the true Number of the Men, that must be for some time laid aside, at present the Officers are very near as great a Charge to the Country as the Men; when the Regiment is compleated to 1500 Men I do think the Scheme very proper, & when the Companies are compleated to 100 Men each, an addition of Field Officers & two Lieuts. I think will be very necessary. The building the Forts in proper Places must be left to You, as You know the Situation of the Country, so fix them in Places most convenient & necessary for our Protection; and the Form of the Forts must be agreeable to the Situation of the Ground, & the Distance from each must be from Yr own Judgement; I am of Opinion 100 Men shou’d be appointed to each Fort, & a Detachmt of 50 or sixty from each to way-lay & watch the Enemy’s coming over the Mounts., at proper Places to attack them will answer better than hunting for them, as they are so well acquainted with the Woods they will always disappoint any such Attempts; whereas if they are surpriz’d in their March it’s probable it may be of more Service; in that Case the Detachmts from the Forts must be under strict Orders when to return, & if possible to have a proper Communication from one Fort to the Other—Tools must be supplied if possible they can be purchased, the Sorts & Quantity You can best determine.
’Till I have an effective return of each Company I cannot tell the Number, or the Deficiency of the Officers in compleating their Companies, which is Your Duty to annimadvert on.
As we must remain on the Defensive I think there is no occasion to compleat the Troop, but that they do Duty on Foot, unless You hereafter see an absolute Necessity for them, in that Case the Number to be as formerly. You must be a better Judge than I am who may be proper to act as Commissary if Mr Walker declines longer serving.
I shall be very glad if You can prevail on the Rangers to incorporate with Your Regiment, in that Case You know they will be included in the Number of 1500.
It’s comonly in the Kings Armies a contingent Charge on the Regiment for taking up Deserters & always with the Colonel to order therein.

It will be of much Service if You can enlist any of the Draughts & if they will voluntarily enter into the Service will help to compleat the Number propos’d; I think they are not entitled to the two Pistoles unless they continue longer than December; You probably may prevail with them for a longer Time, enquire of the Speaker if he thinks they shou’d have the two Pistoles for the Time limitted by the Act—When You are in a Body the ordering them to the Allegany Mounts. as King’s Forces ⟨is⟩ proper & may be necessary on occasion as I conceive ⟨these⟩ Mounts. are in the Limits of the Government tho’ not ⟨setled.⟩ Fort Cumberland is a King’s Fort & built ⟨chiefly at⟩ the Charge of the Colony therefore properly ⟨un⟩der our direction ’till a Governor is appointed.
It’s absolutely necessary to detain a sufficient quantity of Stores now at Fort Cumberland which You may do by my Command & Orders.
The Militia return’d to the different Counties shou’d be draughted tho’ part of them are now out on Duty.
These are my Thoughts on Your different Queries, but as it is impossible to be explicit on every Point, & as many Things may occur that cannot be directed, Your own Judgement must be Your Guide, as a great deal is left to Your own good Sense & Conduct. Pray God protect You and annimate You with Knowledge for his Service, & that of the King’s & the Country, is the sincere Desire of Sir Your most humble Servt

Robt Dinwiddie

